                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

DERRICK EQULLA THURMOND,

              Plaintiff,
                                                   Case No. 18-cv-1047-pp
      v.

DUSTIN CHURCH, AARON ARMSTRONG,
TRAVIS GERVAS, DON SCHOFIELD,
ROBERT BALAKA and FOREST
COUNTY POTAWATOMI COMMUNITY,

            Defendants.
______________________________________________________________________________

  ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS (DKT. NO. 37)
     AND DISMISSING CASE WITHOUT PREJUDICE FOR FAILURE TO
                            DILIGENTLY PURSUE
______________________________________________________________________________

      The plaintiff is representing himself. On July 10, 2018, he filed a

complaint, alleging that the defendants had done various things to him. Dkt.

No. 1. Magistrate Judge Joseph allowed him to proceed without prepaying the

filing fee, dkt. no. 4, and on August 30, 2018, the plaintiff filed a proposed

amended complaint, dkt. no. 12. The defendants filed a motion to dismiss the

complaint, arguing that it didn’t state a claim for which a federal court could

grant relief. Dkt. Nos. 25, 26. On January 30, 2020, the court agreed with the

defendants and granted their motion to dismiss, but it gave the plaintiff the

opportunity to amend his complaint. Dkt. No. 33. The plaintiff filed an

amended complaint by the deadline the court had set. Dkt. No. 34.

      On March 11, 2020, the defendants filed a motion to dismiss the

plaintiff’s second amended complaint, again arguing that he hadn’t stated a
                                         1

           Case 2:18-cv-01047-PP Filed 05/11/20 Page 1 of 3 Document 41
claim for which a federal court could grant relief. Dkt. No. 37. Under Rule 7(b)

of this court’s Civil Local Rules, the plaintiff had twenty-one days—until April

1, 2020 or so—to oppose that motion, if he chose to do so. The court did not

receive anything from the plaintiff by April 1, 2020. On April 6, 2020, the court

issued an order, giving the plaintiff another chance to oppose the defendants’

motion to dismiss. Dkt. No. 40. The court told the plaintiff that if he did not file

his opposition in time for the court to receive it by the end of the day on May 1,

2020, the court would grant the defendants’ motion and dismiss the case on

the next business day. Id. at 2.

      The court did not receive anything from the plaintiff by the end of the day

on May 1, 2020. The court has not heard from the plaintiff since he filed his

amended complaint on March 3, 2020, over two months ago. None of the

documents the court has mailed to the plaintiff have been returned as

undeliverable, and the plaintiff has not advised the court of a change in

address. The court concludes that the plaintiff no longer wishes to pursue the

lawsuit.

      The defendants asked the court to dismiss the case with prejudice, which

would mean that the plaintiff could not bring a new lawsuit about the same

issues in the future. Given the COVID-19 health crisis, which has prohibited

people from leaving their homes, slowed postal deliveries and caused many

other disruptions, the court will not dismiss with prejudice, as allowed under

Civil L.R. 41(c).

      The court GRANTS the defendants’ motion to dismiss. Dkt. No. 37.


                                         2

           Case 2:18-cv-01047-PP Filed 05/11/20 Page 2 of 3 Document 41
      The court ORDERS that this case is DISMISSED without prejudice for

the plaintiff’s failure to diligently pursue it. The court will enter judgment

accordingly.

      Dated in Milwaukee, Wisconsin this 11th day of May, 2020.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         3

         Case 2:18-cv-01047-PP Filed 05/11/20 Page 3 of 3 Document 41
